                             UNITED STATES DISTRICT COURT
                                                                                 SEP 13 2019
                               DISTRICT OF SOUTH DAKOTA

                                    NORTHERN DIVISION



MOHAMMED EL KARMASSl,                                             1:19-CV-01012-CBK


                       Plaintiff,
                                                        MEMORANDUM OPION AND ORDER
        vs.



BRIDGESTONE.AMERICA,SEDGWICK,

                        Defendants.



       Plaintifffiled a complaint alleging that he had an accident at work when he was
employed at GCR Firestone in Watertown, South Dakota. He alleged that witnesses and his
manager refused to report the injury to the South Dakota Department of Labor, that he was
forced to do heavy work despite a 25 pound lifting limit imposed by a doctor, that a manager
forged his signature, that an insurance adjuster refused to obtain an impairment rating, answer
plaintiffs calls, or pay plaintiffs medical bills, that workers' compensation person Dean Smith
offered to settle plaintiffs workers' compensation claim for $5,000 but plaintiff refused, that
defendants failed to reimburse plaintifffor expenses of driving to a doctor or therapy, for missed
work, or for meals, and that defendants harassed and retaliated against him for raising safety
concerns. Plaintiff filed an application to proceed without the prepayment offees but he paid the
filing fee. Plaintifffiled motions to electronically file documents and for the appointment of
counsel. Defendants filed a motion to dismiss.

       "Federal courts are courts oflimited jurisdiction, possessing only that power authorized
bv Constitution and statute." Gunn v. Minton, 568 U.S. 251, 256,133 S. Ct. 1059, 1064, 185 L.
Ed. 2d 72(2013)(internal quotations omitted)(quoting Kokkonen v. Guardian Life Ins.'Co. of
America. 511 U.S. 375, 377, 114S.Ct. 1673, 128 L.Ed.2d 391 (1994)). "The threshold inquiry
in every federal case is whether the court has jurisdiction" and the Eighth Circuit has
"admonished district judges to be attentive to a satisfaction ofjurisdictional requirements in all
cases." Rock Island Millwork Co. v. Hedges-Gough Lumber Co.. 337 F.2d 24,26-27(8th Cir.
1964), and Sanders v. Clemco Industries. 823 F.2d 214,216(8th Cir. 1987).
       "Federal Rule of Civil Procedure 8(a)(1) directs that a complaint shall set forth 'a short
and plain statement ofthe grounds upon which the court's jurisdiction depends.' A complaint
that does not contain an adequate statement ofjurisdictional facts is 'fatally defective.'"
Hutchins v. Homestead Sav.. 5 F.3d 531 (8th Cir. 1993). Plaintiffs complaint fails to contain
any statement ofthe groimds upon which jurisdiction is premised. Plaintiffsubmitted the
required civil cover sheet wherein he set forth that he is a citizen of both this state and another
state and that the principal defendant resides in Davidson County, South Dakota, and is
incorporated with its principal place of business in another state. Although he did not clearly set
forth exactly who or what defendant "Sedgwick" is, the Court is generally aware that Sedgwick
is a third-party claims administrator which handles, inter alia, workers' compensation claims for
certain employers. Counsel for Bridgestone America also entered an appearance for Sedgwick.
Plaintiff set forth in the civil cover sheet that his claim is for personal injury. He set forth in the ,
civil cover sheet that the basis ofthis Court's jurisdiction is that the United States government is
the plaintiff.
        Clearly, the plaintiff is not the United States and federal jurisdiction cannot be premised
upon 28 U.S.C. § 1345. Plaintiff has not alleged any federal claims and jurisdiction is therefore
not proper under 28 U.S.C. § 1331. He has not clearly set forth a basis for diversity jurisdiction
under 28 U.S.C. § 1332. To establish subject matter jurisdiction under 28 U.S.C. § 1332,
plaintiff must show that complete diversity of citizenship exists between the parties and that the
amount in controversy exceeds $75,000. Plaintiff's civil cover sheet sets forth that he and at
least one of the defendants are citizens ofSouth Dakota. Complete diversity does not exist.
        Plaintiff has in this case, and in two prior federal cases, claimed that he was injured on
the job, that his employer refused to report his injury, and that his employer refused to pay for his
medical care and resulting disability. He has repeatedly been advised that such claims cannot be
raised in federal court. This Court lacks subject matter jurisdiction over state law workers'
compensation claims where diversity jurisdiction does not exist. See Cincinnati Indem. Co. v. A
&K Const. Co.. 542 F.3d 623,624(8th Cir. 2008).
        Plaintiff filed his first federal lawsuit concerning his November 2015, work-related injury
in 2016, CrV 16-1057. In that case, plaintiff alleged that he was injured at work, that he was
disabled, that he was required to lift weight in excess ofthe lifting restriction imposed by his
doctor, that he was harassed by his employer and coworkers, that he was retaliated against, and
that he was wrongfully fired. He contended that he continued to suffer from his injury and had
ongoing medical bills which he contended defendant Bridgestone should pay. Plaintiff was
allowed to proceed informa pauperis in that action and I ordered the service ofthe Complaint
upon the defendant. Upon motion ofthe defendant, the caption was amended to reflect that OCR
Firestone was actually Bridgestone Americas Tire Operations, LLC,
       Counsel for defendant filed a motion to extend the deadline for filing an answer in CIV
16-1057 on the basis that the parties agreed to participate in defendant's Employee Dispute
Resolution Plan, which requires mediation and binding arbitration of employment-related claims.
That motion was granted. A second extension was granted to accommodate a mediation date of
April 27,2017. Defendant filed a motion to dismiss in November 2017, setting forth that the
parties did engage in mediation of plaintiffs claims, that a settlement agreement was reached,
that a settlement agreement and release was signed, and that payment was issued to plaintiff.
Plaintiff did not file any objection to the motion to dismiss. The motion was granted and CIV
16-1057 was dismissed November 30,2017. Plaintiff subsequently sent two letters to the Court
contending that he did not sign the "letter" from the attorney and asking the Court to investigate
his case against defendant. He claimed that he was offered $5,000 to settle his work-related
injury claim but refused to do so. He set forth that, after mediation, his employer refused to pay
for any further medical care for his work-related injury. He attached a copy ofthe cover letter
from defendant indicating settlement checks(in excess ofthe $5,000 settlement offer which
plaintiff contended he did not accept) and a copy of the fully executed settlement agreement,
release, and covenant not to sue were sent to plaintiff.
       Plaintifffiled a second suit against OCR Firestone arising out of his November 2015,
work-related injury, CIV 18-1017. He claimed in that case that his manager refused to timely
report the accident, required plaintiffto work in violation of his doctor's restrictions, human
resources would not return his calls, and the workers' compensation carrier would not return his
calls or pay for therapy. He claimed the manager forged plaintiffs signature on time cards and
other documents. Plaintiff contended that he was harassed, threatened and was fired in
retaliation for raising safety concerns and trying to pursue workers' compensation. Plaintiff
sought to hold GCR Firestone responsible for the accident and his medical and pharmacy bills.
       Defendant again noted that the correct designation of the defendant was Bridgestone
Americas Tire Operations, LLC. Defendant moved to dismiss the 2018 case on the basis that the
parties had mediated plaintiffs claims in April 2017. Plaintiffresponded to the motion to
dismiss, agreeing that he had attended mediation and settled the case. He nonetheless continued
to claim that defendant was responsible for continuing to pay for his medical expenses for his
work-related injury. Defendant's motion to dismiss was granted. Plaintiff appealed but his
appeal was dismissed by the United States Court of Appeals for the Ei^th Circuit for failure to
prosecute.

          The motion to dismiss this third action against defendants is premised upon the fact that
the plaintiff entered into a settlement agreement with defendant Bridgestone wherein he agreed
to release his claims against his former employer. Defendants also assert that plaintiffs work-
related injury claims must be adjudicated by the South Dakota Department of Labor and
Regulation. Defendants note that plaintiff previously pursued a workers' compensation claim
before that agency. Plaintiff continues to argue that he did not settle his workers' compensation
claim and the Department of Labor has no record of any settlement of his claim. That may be
true. Defendants did not claim that the workers' compensation claim was settled. Defendants
claim, and plaintiff admitted in his prior case, that the parties settled plaintiffs claims raised in
his federal law suit arising out of his work injury.
          Plaintiff has not responded to the motion to dismiss. Instead, he has engaged in ex parte
telephone and email contacts with my chambers, despite repeated warnings that such contacts are
improper.
          Defendant Bridgestone has, in this case and in two prior cases, asserted that plaintiffs
claims arising out of his injury and his treatment by his employer were settled, that plaintiff
received a confidential settlement, and that plaintiff signed a release of his claims. Plaintiff has
admitted or not denied that assertion in each of the prior cases. Plaintiff nonetheless continues to
assert that he is owed continuing payment ofthe medical expenses arising out of his work-related
injury.
          Plaintiff is proceeding pro se. Althou^ the prior settlement is alleged to have been
confidential, plaintiff has previously filed a copy ofthe cover letter which was sent with the
settlement checks and the release, which letter sets forth the amount of the settlement.. Plaintiff
continues to assert that defendant is obliged to continue to pay for his medical expenses
notwithstanding the settlement. This Court has not seen the settlement and release agreement.
Prior rulings were based upon the fact that plaintiff did not deny that a settlement agreement and
release were entered into.

        If plaintiff continues to assert that, despite the settlement agreement and release, his
former employer(and his former employer's insurance administrator) is still responsible for
continued payment of his medical bills, such claim must be first adjudicated before the South
Dakota Department of Labor. The Department of Labor is in the best position to determine
whether or not the settlement agreement and release absolved Bridgestone or Sedgwick of their
obligations under South Dakota's workers' compensation law. Absent an independent basis for
federal court jurisdictions, plaintiff's claims cannot be adjudicated in the United States District
Court for the District of South Dakota.

        Now,therefore,
        IT IS ORDERED;

        1. Defendants' motion, Doc. 10, to dismiss is granted. This matter is dismissed with
prejudice and without costs.
        2. Plaintiff's application, Doc. 2, to proceed without the prepayment offees is denied as
moot.

        3. Plaintiffs motion. Doc. 3, to electronically file documents and motion, Doc.4,for the
appointment of counsel are
        DATED this /^ day of September,2019.
                                               BY THE COURT:




                                               CHARLES B. KORNMANN
                                               United States District Judge
